Opinion issued August 5, 2022




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-22-00574-CV
                            ———————————
IN RE TAMMY TRAN; MINH-TRAN “TAMMY” TRAN, ATTORNEY AT
        LAW, LLP; CHUA, LLC; AND HONG-AN, LP, Relators



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relators have filed a petition for writ of mandamus challenging the trial

court’s July 28, 2022 order (1) denying Relators’ motion for protective order and (2)

compelling Relators to produce documents.1 In conjunction with the petition,



1
      The underlying case is 2905 Fannin, LLC v. Tammy Tran, Minh-Tran “Tammy”
      Tran, Attorney at Law, LLP, Chua, LLC, and Hong-An, LP, cause number 2021-
      46939, pending in the 61st District Court of Harris County, Texas, the Honorable
      Fredericka Phillips presiding.
Relators filed an emergency motion to stay the ordered production of documents.

We deny the mandamus petition and dismiss the stay motion as moot.

                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Landau and Hightower.




                                       2